Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Previously presented rejection of claims 2-9, 11, 12,   29, 31-34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being obvious over McMinn, US 9657057 and US 10647744 (provisional filing date for both 03/14/2013) is maintained for reasons of record. 

Applicant’s arguments focus on the following:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Further

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and claim 11 and 12 are specific compound(s).  

(All above emphasis added by the applicant, except the one indicated by the arrow).  

Response: 
Applicant’s statement 

    PNG
    media_image3.png
    130
    633
    media_image3.png
    Greyscale
overlooks the following found in previous action page 5 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and examination guidelines based on 

    PNG
    media_image5.png
    171
    607
    media_image5.png
    Greyscale

also noted in earlier action. 
	Applicant reiterates the biochemical basis (role of LMP7 and LMP2) for the combination: Examination guidelines with regards this can be found in 
	https://www.uspto.gov/web/offices/pac/mpep/s2112.html  
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019].  
	
    PNG
    media_image6.png
    30
    408
    media_image6.png
    Greyscale

As noted on page 4 of previous action, penultimate paragraph, the active ingredients and their use (immune-disorders) are explicitly taught in the cited art.  Working Example 19 of 9657057, ‘Proteasome Subunit Assays’ is  
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
In addition, the role of subunits LMP2 and LMP7 are well-established.  The proteasomes expressing these distinct catalytic subunits are in cells exposed to inflammatory cytokines. See Groettrup, Nature Reviews | Immunology, 2010, 10, 73-38 (Proteasomes in immune cells: more than peptide producers):  See page 75, 

    PNG
    media_image8.png
    284
    461
    media_image8.png
    Greyscale

Therefore, one of skill in the art would anticipate 
    PNG
    media_image9.png
    53
    619
    media_image9.png
    Greyscale

the recited 
    PNG
    media_image10.png
    16
    150
    media_image10.png
    Greyscale
would be 
    PNG
    media_image11.png
    20
    120
    media_image11.png
    Greyscale
.  Muchamuel reference does acknowledge LMP2 is one of the more sensitive sites (page 781 column B). 
 “
    PNG
    media_image12.png
    20
    200
    media_image12.png
    Greyscale
” by routine HTS is routine well-established in the drug discovery art (Inglese, High-throughput screening assays for the identification of chemical probes, Nature Chemical Biology, 2007, 3(8), 466-479). Also note the above noted MPEP 2112 as to inherent properties (of the recited) compounds: ‘something which is old does not become patentable upon the discovery of a new property’Therefore there is nothing unsurprising in the claims. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625